Filed 10/17/18
                 CERTIFIED FOR PUBLICATION


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                       DIVISION THREE

THE PEOPLE,                         B281975

       Plaintiff and Respondent,    Los Angeles County
                                    Super. Ct. No. BA447593
       v.

RAYMOND JAMES VALDEZ,

       Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, C.H. Rehm, Jr., Judge. Affirmed.

     Law Office of Tyrone A. Sandoval and Tyrone A. Sandoval,
under appointment by the Court of Appeal, for Defendant and
Appellant.

      Xavier Becerra, Attorney General, Gerald A. Engler,
Chief Assistant Attorney General, Lance E. Winters, Assistant
Attorney General, Michael C. Keller, Deputy Attorney General,
for Plaintiff and Respondent.
                    _________________________
       A jury convicted defendant and appellant Raymond James
Valdez of gassing in violation of Penal Code section 243.9(a). 1
Valdez had spit in the face and at the upper chest of a sheriff’s
deputy―covering her face with saliva―as deputies were returning
him to the lockup from a courtroom. Valdez argues the
courtroom was not a “local detention facility” within the meaning
of the statute. We disagree. We therefore affirm Valdez’s
conviction.
         FACTS AND PROCEDURAL BACKGROUND
1.     Valdez spits in a deputy’s face in a courtroom
       On March 11, 2016, Valdez was transported to a
Los Angeles County courthouse for a pretrial proceeding in a case
the district attorney’s office had filed against him. 2 The
courthouse had a lockup with four or five cells. The lockup was
connected to the courtroom, separated by a hallway and two
locked doors. Los Angeles County Sheriff’s Department Deputy
Sherry Parriott and two other deputies were working as bailiffs
in the court. Valdez was handcuffed. He was sitting right
outside of the lockup―“right at the door” to the lockup―next to
his attorney. The courtroom was very small.
       When Valdez’s court appearance was over, Parriott told
him to stand up and “exit the courtroom,” to go through the door
into the lockup. Valdez stood up, “told the judge[,] ‘fuck you,’ ”
twice, then looked in turn at each of the deputies working with
Parriott and said, “Fuck you in uniform.” Valdez then looked
directly at Parriott and said, “Fuck you in uniform. Fuck the


1     Statutory references are to the Penal Code.
2      That case appears to have been Case No. 6EM01137,
charging Valdez with battery on a transit driver or passenger in
violation of section 243.3.



                                2
police.” Valdez spit at Parriott and “all the saliva was all on [her]
face and part of [her] shirt.” According to Parriott, Valdez’s “spit
. . . was all over [her] face, especially [her] eyelashes[;] . . . it was
everywhere.” Parriott “immediately went to the break room and
. . . washed [her] face.”
        As a consequence of being spit on, Parriott had to have
blood tests and take preventive medications that caused
significant side effects, including vomiting blood.
2.      The charge, the trial, and Valdez’s sentence
        The People charged Valdez with battery by gassing in
violation of section 243.9(a). The People alleged Valdez had a
prior strike conviction for assault with a firearm as well as three
prison priors under section 667.5(b).
        After attempts to resolve the case failed, the matter
proceeded to trial in March 2017. At the conclusion of the
evidence, the court discussed jury instructions with the
attorneys. The prosecutor asked the court to give CALCRIM
No. 2722, “Battery by Gassing.” At the jury instruction
conference, the lawyers presented arguments about the meaning
of the phrase “local detention facility” used in the statute and in
the jury instruction. The prosecutor cited In re A.M. (2014) 225
Cal. App. 4th 1075. In that case, a minor detained in a juvenile
hall spit in the face of a probation officer. Quoting language from
the In re A.M. case, the prosecutor argued, “[T]he plain common
sense meaning of any local detention facility is a facility used for
detaining persons operated by a county or city government as
opposed to a state government. In this case the alleged incident
occurred inside a courtroom. The defendant was in custody and
[a] foot away from the door into lockup. And the People’s
argument is that a broad description of local detention facility
should be given to the jury because the witnesses have provided
testimony that there is a lockup facility [and] that the facility



                                    3
itself was used to detain people and it is a county courthouse
operated by the Los Angeles County Sheriff’s Department.”
Defense counsel disagreed, arguing the juvenile hall in In re A.M.
was different from a “courthouse lockup.” 3
       The trial court stated, “[T]he plain common sense meaning
of [‘]any local detention facility[’] is a facility used for detaining
purposes operated by a county or city government as opposed to
the state government. So it appears to the court that . . . would
include the custody lockup adjacent to a courtroom where custody
defendants are detained. [¶] That facility is operated by the
county and it appears to the court that [a] defendant housed in
such a facility is housed in a local detention facility.” The court
then asked counsel to address the issue before the court: “that
the subject events took place in court not in the lockup.”
       The prosecutor responded, “[W]ith respect to the placement
of a defendant in a courtroom adjacent to the lockup when the
incident occurs, that is still part of the same facility in which the
lockup exists and the defendant is in custody at that time. . . . [¶]
[T]he courtroom is, in fact, adjacent and part of the facility and is


3     Defense counsel also argued that the definition of “local
detention facility” in section 6031.4 appears not to include a
courtroom or adjacent lockup. The prosecutor responded that the
court of appeal in In re A.M. held “the definition of ‘local
detention facility’ found in [section 6031.4 in] title 7 of part 3 . . .
does not apply to section 243.9,” the gassing statute. (See
In re A.M., supra, 225 Cal.App.4th at p. 1085.) Section 6031.4
appears in a part of the Penal Code that requires the Board of
State and Community Corrections to set minimum standards,
conduct inspections, and issue reports for facilities maintained
by local or regional governments and not operated by the
Department of Corrections and Rehabilitation. (See §§ 6024-
6033.) Valdez does not repeat this argument on appeal.



                                   4
the necessary functional portion for which the lockup exists . . .
to have people in custody present . . . at their own hearings and
those are required to be public courtrooms. So the fact that the
public can also come into [a] courtroom should not change the fact
that it is all part of the same facility and that the defendant is
there a foot away from the door to . . . have his business heard by
the court.” Defense counsel characterized the prosecutor’s
argument as “quite a stretch” because “there [is] a lockup door
that separates physically the courtroom from the facility that this
particular Penal Code contemplates and to say that it is just a
foot or two away doesn’t make it the fact [sic] he was actually not
within that lockup facility.” Counsel continued, “I think that this
issue would be different and I would agree with the People had
this actually occurred within the lockup facility. It did not. It
occurred in the courtroom and I think because of that, that is
very significant. . . . The plain statutory language is[,] [‘]in a
lockup facility.[’] He was not in a lockup facility at the time.”
       The trial court then ruled: “This court, as did the
In re A.M. court[,] concludes that the term [‘]local detention
facility[’] is appropriately construed in this manner to include any
location where a defendant in custody of the county government,
although temporarily, located in the courtroom, but still housed
in county jail, is indeed in a location, that is a local detention
facility.” The parties agreed the court should fill in the blank in
CALCRIM No. 2722 for the “description” of “a local detention
facility” as follows: “A facility used for detaining persons
operated by a county government is a local detention facility.”
The court read that instruction to the jury.
       The jury found Valdez guilty of battery by gassing. At the
conclusion of a priors trial, the jury also found Valdez’s strike
prior and prison priors to be true. The trial court sentenced
Valdez to 11 years in the state prison, consisting of the upper



                                 5
term of four years, doubled because of the strike prior, plus three
one-year prison priors.
                            DISCUSSION
       Valdez contends “a courtroom is not a local detention
facility under Penal Code section 243.9, subdivision (a)” and,
accordingly, “there is insufficient evidence supporting the
conviction . . . .” As the parties note, this appeal presents an
issue of statutory construction.
       “Statutory interpretation is a question of law. [Citation.]
Consequently, appellate courts apply their independent judgment
when interpreting a legislative act.” (In re A.M., supra, 225
Cal.App.4th at pp. 1080-1081.) “[T]he first step in statutory
construction is to examine the statutory language and give it a
plain and commonsense meaning,” “a reasonable and common
sense interpretation, consistent with the apparent purpose and
intention of the Legislature.” (People v. Verduzco (2012) 210
Cal. App. 4th 1406, 1414 (Verduzco); In re Rochelle B. (1996) 49
Cal. App. 4th 1212, 1216.) “If the plain language of the statute
does not resolve the inquiry, as a second step we may turn to
maxims of construction” and look to “a variety of extrinsic aids,
including the ostensible objects to be achieved, the evils to be
remedied, the legislative history, public policy, contemporaneous
administrative construction, and the statutory scheme of which
the statute is a part.” (Verduzco, at p. 1414; People v. Zambia
(2011) 51 Cal. 4th 965, 972.)
       “If the meaning of the statute remains unclear after
examination of both the statute’s plain language and its
legislative history, then we proceed to the third and final step of
the interpretive process. We apply ‘reason, practicality, and
common sense to the language at hand.’ [Citation.] The words of
the statute should be interpreted ‘to make them workable and
reasonable.’ [Citation.] We will also consider the consequences



                                 6
that will flow from a particular statutory interpretation.”
(Verduzco, supra, 210 Cal.App.4th at p. 1414.)
        Valdez does not dispute that the Los Angeles County jail is
a “local detention facility.” Valdez also concedes the lockup
within a Los Angeles County courthouse is a “local detention
facility.” But he argues the courtroom does not constitute a “local
detention facility” because the lockup “was detached from the
courtroom by a long hallway and a series of two locking doors.”
The language of the statute, by itself, does not answer our
question.
        Our Legislature enacted section 243.9 in 2000, effective in
2001. (In re A.M., supra, 225 Cal.App.4th at p. 1083.) Before the
addition of section 243.9 to the Penal Code, gassing was an
aggravated battery only when committed by a person detained in
a state prison. (In re A.M., at p. 1083.) “The apparent intent of
this legislation was to expand the scope of battery by gassing to
include facilities other than a state prison, including the
[Department of the Youth Authority] and local detention
facilities . . . .” (Id. at p. 1084.)
        Turning to reason and practicality, we conclude Valdez’s
actions here violated section 243.9. The court had remanded
Valdez in his misdemeanor battery case. A defendant awaiting
trial, like Valdez, is brought to court by sheriff’s deputies for each
court appearance. The courthouse in question had several cells
in its lockup. Deputies working as bailiffs and court security
officers “tak[e] the inmates and escort[ ] them into the court and
back into their cells.” When a particular court is ready for a
particular inmate, the bailiff has “the inmate come in and sit
down and the attorney . . . sit[s] down beside[ ] them.” Valdez
was “wearing L.A. County issued inmate clothing” that day; he
was in custody and handcuffed.




                                  7
       In short, Valdez was confined to the county jail while
awaiting trial, brought to the courthouse by sheriff’s deputies,
kept in the lockup until the court was ready to call his case,
brought by bailiffs into the courtroom long enough for his pretrial
matter to be heard, then returned to the lockup and eventually
returned to the jail. The purpose of the battery by gassing
statute is to deter individuals in custody from spitting on, or
throwing feces or urine on, peace officers. Construing the statute
as Valdez suggests would defeat this purpose. An inmate who
spits on a deputy just before she brings him into the courtroom
would be guilty of gassing. An inmate who spits on a deputy just
after she has brought him through the door and into the
courtroom―where he plainly remains detained and in
custody―would not. We decline to endorse such a result.
       People v. Watson (2007) 42 Cal. 4th 822 (Watson), cited by
the Attorney General, is also instructive. Watson was serving
a sentence in state prison. The prison transferred him to
Atascadero State Hospital for mental health treatment. While at
the hospital, Watson lunged at a nurse and hit him in the face.
The People charged Watson with violating Penal Code section
4501.5, “which provides that any person ‘confined in a state
prison’ who commits a battery upon a nonprisoner is guilty of a
felony.” (Watson, at pp. 824-825.) The court of appeal held
Watson was not “confined in a ‘state prison’ ” within the meaning
of the statute after his transfer to Atascadero. (Id. at p. 827.)
The court concluded that Atascadero was not a “state prison”
because mentally ill inmates transferred to the hospital “are no
longer in the custody of the Department of Corrections and
Rehabilitation, but are in the custody of Atascadero, which is
under the jurisdiction of the State Department of Mental
Health.” (Id. at p. 828.)




                                 8
       The Supreme Court reversed. The court noted section 4504
defines a person “confined in a ‘state prison’ ” as an inmate
confined in certain enumerated prisons “as well as a person who,
at the time of the offense, is ‘temporarily outside the walls or
bounds of the prison.’ ” (Watson, supra, 42 Cal.4th at p. 824.)
The court stated the statute includes prisoners who are serving
on work details or “temporarily outside the walls of a prison . . .
‘for the purpose of confinement in a local correctional institution
pending trial or for any other purpose . . . .’ ” (Id. at pp. 828-829,
832.) Turning to the meaning of “temporarily,” the court said
that, even though a transfer to a state hospital for treatment is
for an indefinite period, the statutes require corrections officials
to “send for, take[,] and receive the prisoner back into state
prison” as soon as his treatment is finished. (Id. at p. 829.) The
court also stated that its construction of “confined in a ‘state
prison’ ” “effectuate[d] the public policy underlying [the
aggravated battery] statute,” citing, among other cases, In re
Smith (1966) 64 Cal. 2d 437, 439 [“the purpose of [statutes
prohibiting assault and battery by those confined in a state
prison] is to promote prison safety by discouraging assaults by
prison inmates”]. (Watson, at p. 833.)
       While section 243.9 does not include language defining
“confined in any local detention facility” explicitly to include
inmates “temporarily outside the walls” of the facility, the
reasoning is the same. In Watson, a state prison inmate was
transported to a state hospital for treatment and eventually
returned to the prison. Here, Valdez, an inmate in the county
jail, was transported to the courthouse for his court appearance
and then returned to the county jail to await trial. Indeed, here,
Valdez remained under the custody, supervision, and control of
the sheriff’s department from when he left the jail until he
returned (unlike Watson, who did not remain under the control



                                  9
of corrections personnel while in a state mental hospital). Here,
as in Watson, giving the statute its practical, reasonable, common
sense interpretation promotes our Legislature’s goal of protecting
peace officers from battery by inmates.
                         DISPOSITION
       We affirm Raymond James Valdez’s conviction.

      CERTIFIED FOR PUBLICATION




                                    EGERTON, J.

We concur:




             EDMON, P. J.




             DHANIDINA, J.




                               10